DETAILED ACTION
This office action follows a response filed on August 12, 2022.  Claims 1, 5-9, 14-18, 20-27, 31, and 32 were amended.  Claims 11-13, 19, and 28-30 were canceled, and new claims 34-39 were added.  Claims 1-10, 14-27, and 31-39 are pending.  


Claim Objections
Claims 2 and 8 are objected to because of the following informalities:  Claims are drawn to a substituted norbornene monomer comprising a 4-substituted norbornene monomer.  Claim 8, which depends from claim 2, depicts a series of 4-substituted norbornene monomer.  While Applicant may be his or her own lexicographer, Applicant’s numbering scheme does not appear to conform with established nomenclature.  Li et al. (Macromol. Chem. Phys. 2012, 213, 2027-2033) discloses compound 5-phenyl-2-norbornene (5-phenyl-bicyclo[2.2.1]hept-2-ene), shown below, left.  This compound corresponds to the product of the last reaction scheme in claim 8, wherein R = H.  Alternatively, Takahashi et al. (US 4,412,044; vide infra paragraph 14) discloses the compound 3-phenyl-5-norbornene-2-carboxylic acid using an alternative numbering scheme, shown below, middle.  All reaction products in claim 8 contain a norbornene monomer substituted at the 2-position or 5-position.  Note that the 4-position in either numbering scheme is reserved for a bridgehead carbon.  It appears that Applicant is referring to the the numbering scheme for a polynorbornene in which the 4-position of the unit derived from norbornene is substituted.  Note that the numbering scheme of the monomer differs from the numbering scheme of the unit derived from the monomer within the polynorbornene polymer.  

             
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
               
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Based on this analysis, there appears to be a discrepancy in nomenclature, and it is unclear what Applicant intends to claim. 

Claims 5, 20, 23, and 26 are objected to because of the following informalities:  Claims recite the term “4-substituted norbornene monomer”.  See preceding paragraph 1 for analysis.   

Claim 22 is objected to because of the following informalities:  In line 2, please insert “of” after “reaction”.  

Claim 35 is objected to because of the following informalities:  In line 1, delete “step”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-5, 10, 16, and 17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim 1 has been amended to limit a process to addition polymerization to four specific types of monomer, subject of dependent claims 2-5, 10, 16, and 17 are broader in scope than the subject of claim 1.  Accordingly, subject of these dependent claims fails to limit further the subject of the independent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends from rejected claim 2, supra. Only the first and fourth reaction sequences, which depict formation of biphenyl-substituted norbornene monomer, are germane to the subject of claim 1.  The remaining reaction sequences depicted in claim lie outside the scope of claim 1.  Accordingly, subject claim 8 fails to limit further the subject of the independent claim.  

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from rejected claim 3, supra. Only the second reaction sequence, which depicts formation of cyclobutene Heck monomer, is germane to the subject of claim 1.  The remaining reaction sequences depicted in claim lie outside the scope of claim 1.  Accordingly, subject claim 9 fails to limit further the subject of the independent claim.  

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Whereas claim 1 limits polymerization to addition polymerization, claims 14 and 15 are drawn to polymerization involving ring opening metathesis polymerization.  Therefore, subject of claims 14 and 15 fails to limit further the subject of the independent claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 33 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The range of C4/C1 selectivity of “less than 1 to 60” renders the claim indefinite because it is unclear where the lower bound of the range actually lies.  Moreover, the term less than 1 includes zero, such that there is no selectivity.  Based on these considerations, claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 4,412,044).  
Example 4 of Takahashi et al. discloses a copolymer of 3-phenyl-5-norbornene-2-carboxylic acid and methyl 3-phenyl-5-norbornene-2-carboxylate prepared by ring opening polymerization.  A 3-phenyl-5-norbornene-2-carboxylic acid monomer may be prepared by Mizoroki-Heck coupling of phenyl bromide and norbornadiene carboxylic acid.  Regardless, instant claims are presented in product-by-process format.  It is well settled that where product-by-process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Similarly, polymerization is carried out in the presence of a tungsten catalyst instead of a Grubbs catalyst.  However, patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).     
	One of ordinary skill in the art would have found it obvious from the disclosure to use inventive copolymer for preparation of a membrane (col. 2, line 60).  With respect to the functional description “gas separation”, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2111.02.  

Claims 18, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Macromol. Chem. Phys. 2012, 213, 2027-2033) in view of Knapp et al. (US 2012/0283404).
Li et al. discloses a poly(phenylnorbornene) polymer prepared by ring opening metathesis polymerization of 5-phenyl-2-norbornene in the presence of a first generation Grubbs ruthenium based initiator.  A 5-phenyl-2-norbornene monomer may be prepared by Mizoroki-Heck coupling of phenyl bromide and norbornadiene.  This point notwithstanding, instant claims are presented in product-by-process format.  It is well settled that where product-by-process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  
Reference does not prescribe a particular end use for inventive polymer.  One of ordinary skill in the art would have found it obvious from the prior art of Knapp et al., which teaches membrane films from polynorbornenes, to make a membrane film from the poly(phenylnorbornene) polymer.  

Response to Arguments
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Arnauld et al. (Tetrahedron Letters 2002, 43, 1081-1083), set forth in paragraph 41 of the previous office action dated April 13, 2022, has been withdrawn in view of claim amendments. 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 7,550,546), set forth in paragraph 42 of the previous office action, has been withdrawn in view of claim amendments.  
Objections to drawings set forth in paragraphs 44 and 45 have been withdrawn.






Allowable Subject Matter
Claims 24, 25, 27, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1, 6, and 7 are allowed.  Claims 34 and 37-39 are allowed; claim 35 will be allowed upon minor revision to obviate claim objection, supra.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        October 13, 2022